Per Curiam,
An electric summer car of the defendant company stopped a short distance from a regular stopping place on one of the streets of Pittsburgh, to permit the appellant to board it. In attempting to get on the running board she took hold of an upright stanchion to pull herself up, but fell and was injured. What caused her to fall does not clearly appear. She weighed two hundred and fifteen pounds, and it may be that her weight prevented her from getting on the car. The negligence with which she charges the company as the cause of her injuries is the height of the running board above the *238street at the point where the car stopped. This height was twenty-three inches, but there was no proof, nor offer to prove, that it was improper or unsafe, and a verdict was directed for the defendant, on the ground that no negligence on its part had been disclosed, the court correctly saying to the jury: “The plaintiff did not meet with the accident because the car started — because the running board was slippery — because there was anything the matter with the car....... I cannot see that there is any negligence on the part of the railway company.” We need add nothing to this in affirming the judgment.
Judgment affirmed.